DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of preliminary amendments to claims 1-69 filed 2/14/19. Of these, claims 6, 12-59 have been canceled. Claims 1-5, 7-11, 60-69 are pending and claims 1, 60 and 65 are the independent claims
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4. Claims 1, 12 and 60 are allowed.
5. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
Apparatus for use with feces of a subject that are disposed within a toilet bowl, and an output device, the apparatus comprising:
determine a source of the blood from within the subject's gastrointestinal
tract, by:
measuring an intensity of a first spectral component, within the received light, the first spectral component being centered around a wavelength selected from the group consisting of: a wavelength of between 590 nm and 1000 nm, and a wavelength of between 480 nm and 520 nm;
measuring an intensity of a second spectral component, within the received light, that is centered around a wavelength of between 520 and 590 nm;
normalizing the measured intensity of the first spectral component with respect to the measured intensity of the second spectral component; and generate an output on the output device, at least partially in response thereto.

Claims 60 and 65:
A method/apparatus for use with feces of a subject that are disposed within a toilet bowl, and an output device, the apparatus comprising:
determine a source of the blood from within the subject's gastrointestinal tract, by measuring an extent to which the blood is spread throughout the feces; and
generate an output on the output device, at least partially in response thereto.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior art
6. The closest prior art is by Attar (US 10,575830) and (US 11,129,599), which disclose a method/apparatus for use with bodily emission of a subject disposed within a toilet bowl and disclose the light sensors and determining intensities in three or more spectral bands around 540, 565 and 575 nm but fail to explicitly disclose  measuring an intensity of a first spectral component, within the received light, the first spectral component being centered around a wavelength selected from the group consisting of: a wavelength of between 590 nm and 1000 nm or measuring an intensity of a second spectral component, within the received light, that is centered around a wavelength of between 520 and 590 nm;
 They also fail to disclose normalizing the measured intensity of the first spectral component with respect to the measured intensity of the second spectral component; and generate an output on the output device, at least partially in response thereto or determining the source of the blood from within the subject's gastrointestinal tract, by measuring an extent to which the blood is spread throughout the feces.

In the instant invention, not only is blood detected in the feces but the source and location of the blood in the gastrointestinal tract is determined and the location of the inflammation is determined.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884